P ER Curiam. Cindy Grace Thyer of the First Court of Appeals District is reappointed to a three-year term to conclude on December 5, 2004. Tony L. Yocom of the Fourth Court of Appeals District is reappointed to a three-year term concluding on December 5, 2004. The Court conveys its appreciation to Ms. Thyer and Mr. Yocom for their willingness to continue their service on this Board. Julie M. Cabe of Little Rock is appointed as an at-large member to replace the Honorable Carol Anthony, who has concluded her service. The Court thanks Judge Anthony for her years of service as a member and Chair of this Board, and appreciates Ms. Cabe’s acceptance of this appointment. Ms. Cabe’s appointment is for a three-year initial term concluding on December 5, 2004.